--------------------------------------------------------------------------------

Exhibit 10.1

SHUAIYI INTERNATIONAL NEW RESOURCES DEVELOPMENT INC.

2009 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms in the Stock Option Agreement (the
“Option Agreement”) have the same meanings as defined in the Shuaiyi
International New Resources Development Inc. 2009 Equity Incentive Plan (the
“Plan”).

I.

NOTICE OF STOCK OPTION GRANT

      Optionee: Daniel K. Lee    

Address: _________________________________________

You have been granted an Option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

  Grant Date: January 1, 2010             Vesting Date: See the Vesting Schedule
below             Exercise Price per Share: See the Vesting Schedule below      
      Total Number of Shares Granted: 250,000             Total Exercise Price:
$2,200,000             Expiration Date: Three (3) years after Vesting Date  

Vesting Schedule:

The Option vests under the following schedule:

Number of Shares Exercise Price per Vesting Date   Share   50,000 $7.00 January
1, 2011 50,000 $7.00 July 1, 2011 50,000 $10.00 January 1, 2012

50,000 $10.00 July 1, 2012 50,000 $10.00 January 1, 2013


--------------------------------------------------------------------------------

Acceleration of the exercisability of Options:

If the Company’s Total Market Value exceeds $200 million before January 1, 2013,
then all of the Option originally scheduled to be vested on or after January 1,
2012 will become automatically exercisable on January 1, 2012 or exercisable on
the date the excerise acceleration criteria are met if the event occurs after
January 1, 2012. The Company will determine whether the exercise acceleration
criteria has been met on the date when the Company files its Quarterly Report on
Form 10-Q with the SEC each quarter.

Total Market Value means the Company’s Market Capitalization as defined by the
Number of the Company’s Common Shares outstanding multiplied by the Common Stock
Share Price of the Company.

The Number of Common Shares Outstanding means the number of basic common shares
outstanding used to calculate the basic EPS in that filing quarter's Form 10-Q.

Common Stock Share Price means the mathematical mean of the Company's daily
trading day closing share price during that calendar quarter for which the Form
10-Q is filed.

Termination Period:

To the extent vested, this Option will be exercisable for three (3) months after
Optionee ceases to be a Service Provider, unless termination is due to
Optionee’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Optionee ceases to be a Service Provider.
Notwithstanding the foregoing sentence, in no event may this Option be exercised
after any termination of the Optionee as a Service Provider determined by the
Company’s Board to be for Cause or after the Expiration Date as provided above
and this Option may be subject to earlier termination as provided in the Plan.

“Cause” has the meaning ascribed to such term or words of similar import in
Optionee’s written employment or service contract with the Company or its Parent
or any Subsidiary and, in the absence of such agreement or definition, means
Optionee’s (i) conviction of, or plea of nolo contendere to, a felony or any
other crime involving moral turpitude; (ii) fraud on or misappropriation of any
funds or property of the Company or its subsidiaries, or any affiliate, customer
or vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Optionee’s duties or willful failure
to perform Optionee’s responsibilities in the best interests of the Company or
its subsidiaries; (v) illegal use or distribution of drugs; (vi) violation of
any rule, regulation, procedure or policy of the Company or its subsidiaries; or
(vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by
Optionee for the benefit of the Company or its subsidiaries, all as determined
by the Company’s Board, which determination will be conclusive.

-2-

--------------------------------------------------------------------------------

II.

AGREEMENT

1.

Grant of Option. The Administrator grants to the Optionee named in the Notice of
Stock Option Grant in Part I of this Option Agreement, an Option to purchase the
number of Shares set forth in the Notice of Stock Option Grant, at the exercise
price per Share set forth in the Notice of Stock Option Grant (the “Exercise
Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan prevail.

If designated in the Notice of Stock Option Grant as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Code section 422. Nevertheless, to the extent that it exceeds the $100,000 rule
of Code section 422(d), this Option will be treated as a Nonstatutory Stock
Option.

2.

Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Stock Option Grant and with
the applicable provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) or in
a manner and pursuant to procedures as the Administrator may determine, which
will state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and other representations and
agreements as may be required by the Company and (ii) paying the Company in full
the aggregate Exercise Price as to all Shares being acquired, together with any
applicable tax withholding.

This Option will be deemed to be exercised upon receipt by the Company of a
fully executed Exercise Notice accompanied by the aggregate Exercise Price,
together with any applicable tax withholding.

No Shares will be issued pursuant to the exercise of an Option unless the
issuance and exercise of Shares complies with Applicable Laws. Assuming
compliance, for income tax purposes the Shares will be considered transferred to
the Optionee on the date on which the Option is exercised with respect to the
Shares.

3.

Method of Payment. The aggregate Exercise Price may be paid by any of the
following, or a combination thereof, at the election of the Optionee:

(a) cash;

(b) check;

-3-

--------------------------------------------------------------------------------

(c) promissory note;

(d) other Shares, provided Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised;

(e) by asking the Company to withhold Shares from the total Shares to be
delivered upon exercise equal to the number of Shares having a value equal to
the aggregate Exercise Price of the Shares being acquired;

(f) any combination of the foregoing methods of payment; or

(g) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

4.

Restrictions on Exercise. This Option may not be exercised (a) until such time
as the Plan has been approved by the stockholders of the Company, or (b) if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Laws. The Company will be relieved of any liability with respect to any delayed
issuance of shares or its failure to issue shares if such delay or failure is
necessary to comply with Applicable Laws.

5.

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement are binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

6.

Term of Option. This Option may be exercised only within the term set out in the
Notice of Stock Option Grant, and may be exercised during the term only in
accordance with the Plan and the terms of this Option.

7.

Tax Obligations.

(a) Withholding Taxes. Optionee agrees to arrange for the satisfaction of all
Federal, state, local and foreign income and employment tax withholding
requirements applicable to the Option exercise. Optionee acknowledges and agrees
that the Company may refuse to honor the exercise and refuse to deliver the
Shares if withholding amounts are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee is an ISO, and if Optionee sells or otherwise disposes of any of the
Shares acquired pursuant to the ISO on or before the later of (i) the date two
(2) years after the Grant Date, or (ii) the date one (1) year after the date of
exercise, the Optionee must immediately notify the Company of the disposition in
writing. Optionee agrees that Optionee may be subject to income tax withholding
by the Company on the compensation income recognized by the Optionee.

-4-

--------------------------------------------------------------------------------

(c) Code Section 409A. Under Code section 409A, an Option that vests after
December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the Grant Date (a “discount option”) may be
considered deferred compensation. An Option that is a discount option may result
in (i) income recognition by the Optionee prior to the exercise of the Option,
(ii) an additional twenty percent (20%) tax, and (iii) potential penalty and
interest charges. Optionee acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share Exercise Price of this
Option equals or exceeds Fair Market Value of a Share on the Grant Date in a
later examination. Optionee agrees that if the IRS determines that the Option
was granted with a per Share exercise price that was less than the Fair Market
Value of a Share on the Grant Date, Optionee will be solely responsible for any
and all resulting tax consequences.

8.

No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

9.

Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by telecopy, (ii) sent by nationally-recognized overnight courier or (iii) sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

if to the Optionee, to the address (or telecopy number) set forth on the Notice
of Stock Option Grant; and

if to the Company, to the attention of the President at the address set forth
below:

7/F Jinhua Mansion
41 Hanguang Street
Nangang District, Harbin 150080
People's Republic of China

or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and

-5-

--------------------------------------------------------------------------------

(iii) on the fourth Business Day following the date on which the piece of mail
containing the communication is posted, if sent by mail. As used herein,
“Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.

10.

Specific Performance. Optionee expressly agrees that the Company will be
irreparably damaged if the provisions of this Option Agreement and the Plan are
not specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Option Agreement or the Plan by the
Optionee, the Company will, in addition to all other remedies, be entitled to a
temporary or permanent injunction, without showing any actual damage, and/or
decree for specific performance, in accordance with the provisions hereof and
thereof. The Administrator has the power to determine what constitutes a breach
or threatened breach of this Option Agreement or the Plan. The Administrator’s
determinations will be final and conclusive and binding upon the Optionee.

11.

No Waiver. No waiver of any breach or condition of this Option Agreement will be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

12.

Optionee Undertaking. The Optionee agrees to take whatever additional actions
and execute whatever additional documents the Company may in its reasonable
judgment deem necessary or advisable in order to carry out or effect one or more
of the obligations or restrictions imposed on the Optionee pursuant to the
express provisions of this Option Agreement.

13.

Modification of Rights. The rights of the Optionee are subject to modification
and termination in certain events as provided in this Option Agreement and the
Plan.

14.

Governing Law. This Agreement is governed by, and construed in accordance with,
the laws of the State of Nevada, without giving effect to its conflict or choice
of law principles that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.

15.

Counterparts; Facsimile Execution. This Option Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original, but all of
which together constitute one and the same instrument. Facsimile execution and
delivery of this Option Agreement is legal, valid and binding execution and
delivery for all purposes.

16.

Entire Agreement. The Plan, this Option Agreement, and upon execution, the
Exercise Notice, constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

17.

Severability. In the event one or more of the provisions of this Option
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Option Agreement, and this Option
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

-6-

--------------------------------------------------------------------------------

18.

WAIVER OF JURY TRIAL. THE OPTIONEE EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS OPTION
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and accepts this Option
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.

OPTIONEE   SHUAIYI INTERNATIONAL NEW     RESOUCES DEVELOPMENT INC.       /s/
Daniel K. Lee                                                                  
/s/ Lianyun Han                                                            
Signature   By       Daniel K.
Lee                                                                       
Lianyun Han                                                                  
Print Name   Print Name                              
                                                                       Chief
Executive Officer                                                  Residence
Address   Title

-7-

--------------------------------------------------------------------------------

EXHIBIT A

2009 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Shuaiyi International New Resources Development Inc.
[Address]

Attention: _______________, _________________


1.

 Exercise of Option. Effective as of today, _____________, _____, the
undersigned (“Optionee”) elects to exercise Optionee’s option to purchase
_________shares of the Common Stock (the “Shares”) of Shuaiyi International New
Resources Development Inc. (the “Company”) under and pursuant to the Shuaiyi
International New Resources Development Inc. 2009 Equity Incentive Plan (the
“Plan”) and the Stock Option Agreement dated ____________, ____ (the “Option
Agreement”).

2.

Delivery of Payment. Optionee herewith delivers to the Company the full purchase
price of the Shares, as set forth in the Option Agreement, and any and all
withholding taxes due in connection with the exercise of the Option.

3.

Representations of Optionee. Optionee acknowledges that Optionee has received,
read and understood the Plan and the Option Agreement and agrees to abide by and
be bound by their terms and conditions.

4.

Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder exists with respect to the Optioned Stock, notwithstanding the
exercise of the Option. Subject to the requirements of Section 6 below, the
Shares will be issued to the Optionee as soon as practicable after the Option is
exercised in accordance with the Option Agreement. No adjustment will be made
for a dividend or other right for which the record date is prior to the date of
issuance except as provided in the Plan.

5.

Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

6.

Refusal to Transfer. The Company will not (i) transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Exercise Notice, or (ii) be required to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

--------------------------------------------------------------------------------

7.

Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice inures
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice is binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

8.

Interpretation. Any dispute regarding the interpretation of this Exercise Notice
will be submitted by Optionee or by the Company forthwith to the Administrator
for review at its next regular meeting. The resolution of disputes by the
Administrator will be final and binding on all parties.

9.

Governing Law; Severability. This Exercise Notice is be governed by, and
construed in accordance with, the laws of the State of Nevada, without giving
effect to its conflict or choice of law principles that might otherwise refer
construction or interpretation of this Exercise to the substantive law of
another jurisdiction. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Exercise Notice will continue in full force and effect.

10.

Notices. Any notice required or permitted hereunder will be provided in writing
and deemed effective if provided in the manner specified in the Option
Agreement.

11.

Further Instruments. The parties agree to execute any further instruments and to
take any further action as may be reasonably necessary to carry out the purposes
and intent of the Option Agreement and this Exercise Notice.

-2-

--------------------------------------------------------------------------------

12.

Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.

 

 

 

 

Submitted by:   Accepted by: OPTIONEE   SHUAIYI INTERNATIONAL NEW     RESOUCES
DEVELOPMENT INC.             Signature   By             Print Name   Print Name
                Title       Address:   Address:                                
        Date Received

-3-

--------------------------------------------------------------------------------